Plaintiff presented a claim to the Wayne county board of auditors for salary alleged to be due him as a former employee of the tract index department. From judgment for plaintiff, defendant appeals.
It is stipulated by counsel that plaintiff is a resident of the city of Detroit, of legal age; that from December 1, 1932, to November 30, 1933, and from December 1, 1933, to May 15, 1934, he was an employee of the tract index department of Wayne county; his services were under contract on the basis of $2,300 a year; that December 1, 1932, his name was entered on the budget for his department at a salary of $2,070 a year, which was an entry of a 10 per cent. reduction of his annual wages or salary; the same rule applied from December 1, 1933, to May 15, 1934; that December 1, 1932, by reason of a *Page 300 
system of staggering employment in the department put in force by the board of county auditors, he suffered a further reduction of 50 per cent. below the 10 per cent. reduction. It is conceded the amount of his claim, $1,207.50, is proper if defendant is legally liable therefor. Upon the presentation to the board of auditors of an affidavit in verification of his claim, defendant answered, alleging the board of auditors, under the provisions of 1 Comp. Laws 1929, § 1233, subd. 5 (Stat. Ann. § 5.608, sub. 5), and a certain ordinance enacted by the board of supervisors of Wayne county June 28, 1921, approved by the governor of the State August 25, 1921, had authority to regulate the compensation of plaintiff, and the deductions and changes in the compensation of plaintiff, described in his claim, were made pursuant to that authority.
If the board of county auditors had authority to make the deductions claimed in its behalf, plaintiff may not recover. If plaintiff is correct in his contention, he should recover.
The trial court permitted recovery by plaintiff. Defendant appeals, alleging the court erred in holding the action taken by the board of county auditors was tantamount to the fixing of salaries; and in not holding the board of county auditors had the authority to reduce the time of employment of plaintiff in accordance with a so-called "stagger" system of employment and to authorize payment to plaintiff on a prorated basis.
Under the Constitution, boards of supervisors have such powers as may be prescribed by law (Const. 1908, art. 8, § 7); and the law may confer upon boards of supervisors local legislative authority, not inconsistent with the Constitution (Const. 1908, art. 8, § 8). *Page 301 
The board of county auditors of Wayne county established a tract index system in 1913, the legality of which came before the court in Thomas v. Wayne County Board of Supervisors,214 Mich. 72, where it was held that without express legislative authority the board of supervisors could not by ordinance take away from the register of deeds duties imposed upon him by 3 Comp. Laws 1915, §§ 11789, 11790 (3 Comp. Laws 1929, §§ 13374, 13375 [Stat. Ann. §§ 26.771, 26.772]), in relation to such tract index. Thomas v. Wayne County Board of Supervisors was decided April 6, 1921, and the legislature passed Act No. 378, Pub. Acts 1921 (1 Comp. Laws 1929, § 1380 et seq. [Stat. Ann. § 5.1001 et seq.]), approved May 18, 1921, which became effective August 18, 1921. After the enactment of Act No. 378, Pub. Acts 1921, the ordinance here involved was passed.
The Constitution (1908), art. 8, § 9, provides the board of supervisors shall have exclusive power to fix the salaries and compensation of all county officials not otherwise provided for by law, and it prescribes the duty of boards of county auditors.
It is not claimed plaintiff was a county officer within the meaning of the Constitution. His right to recover is based upon the ordinance passed by the board of supervisors June 30, 1921, approved by the governor August 25, 1921, and filed August 26, 1921.
By the terms of this ordinance, the board of county auditors of Wayne county has charge of, supervision over, and the management and control of, the Wayne county tract index department. They, and their successors, are authorized and empowered to employ persons to keep and maintain such system of abstracts and to pay them the compensation that shall be fixedby the board of supervisors prior to their appointment.
Ordinance 1921, § 1. The board *Page 302 
of county auditors was authorized to appoint a superintendent of the Wayne county tract index department and such other persons to be his assistants to carry on the work of the department as it should deem necessary; provided, however, "thecompensation to be paid to the superintendent and his saidassistants shall be fixed by appropriation of the board ofsupervisors prior to the appointment of said superintendent andhis assistants." Ordinance 1921, § 2.
The board of county auditors of Wayne county was authorized by ordinance to make recommendations as to appropriations to the board of supervisors; and, by section 7 of the ordinance, to submit estimates to the board of supervisors for the purpose of enabling it to make appropriations, and it is made the duty of the board of supervisors to appropriate the money necessary for the maintenance of the department. By section 11 of the ordinance, the tract index and abstract books and records belonging to Wayne county, under the ordinance of 1913, were declared to be a part of the records of the Wayne county tract index department established in pursuance of the ordinance of 1921.
The trial court held the board of supervisors, in pursuance of the ordinance of 1921, expressly retained to itself the fixing of compensation for the various employees in that department, and that the board of county auditors had no power to fix such compensation and any action taken by it to fix the same was a nullity. We think the trial court was correct.
Judgment affirmed, but without costs, a public question being involved.
SHARPE, CHANDLER, and McALLISTER, JJ., concurred with POTTER, J. *Page 303